 Case 3:11-cr-00701-AET Document 211 Filed 12/28/20 Page 1 of 1 PageID: 3077




December 28, 2020

BY ECF

The Honorable Anne E. Thompson,
 Senior United States District Judge
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

       Re:     United States v. Eliyahu Weinstein, Crim. No. 11-701 (AET)

Dear Judge Thompson:

        This firm represents Defendant Eliyahu Weinstein in the above-referenced matter. Earlier
today, Mr. Weinstein filed a motion requesting that the Court vacate, or alternatively, stay the
Court’s “Turnover Order,” entered on December 24, 2020 (ECF No. 209), directing the BOP to
remit the entirety of Mr. Weinstein’s BOP inmate commissary account to the Clerk for restitution.
While that motion was noticed for the next available motion day, February 1, 2021, we respectfully
request that the Court consider it as soon as possible given that the Turnover Order was entered
prior to Mr. Weinstein having had a chance to respond to the government’s application and the
order will immediately and negatively impact Mr. Weinstein’s ability to purchase necessary items
in prison.

       We thank the Court for its attention to this matter.

                                                   Respectfully,



                                                   Jennifer Mara

cc:    All ECF Participants
       AUSA Jordan Anger
       Nancy Gertner
       William W. Fick
       Daniel N. Marx
       Michael Baldassare
